IN THE
                           TENTH COURT OF APPEALS



                                 No. 10-12-00292-CR

                             IN RE ERIC G. ANDIKA


                                Original Proceeding


                           MEMORANDUM OPINION


       Relator, Eric G. Andika, by Petition for Writ of Mandamus, requests this Court to

compel a trial court judge from Wichita County to rule on various motions by Andika.

Andika also presented an application to proceed as indigent.

       We have no jurisdiction of Wichita County district judges. See TEX. GOV'T CODE

ANN. § 22.201(k) (West Supp. 2012).

       Andika’s petition is dismissed for want of jurisdiction. All other relief requested

is, likewise, dismissed.




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed August 16, 2012
Do not publish
[OT06]




In re Ankika                                  Page 2